DETAILED ACTION
This is the first office action regarding application number 16/535,121, filed August 8, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Figure 3 is objected to under 37 CFR 1.83(a) because it fails to show any alerts in this figure, based on the statement in paragraph [078]: “The ML engine 340 can issue an alert as well.”. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Appropriate correction is required.
Figure 4 is objected to under 37 CFR 1.83(a) because it fails to show the following details described in the specification:
 There are no alerts/arrows shown originating from element 410 and 405 and terminating at element 430, based on the statement in paragraph [082]: “To do this analysis, the ML engine 430 can receive alerts from the physical analytics engine 410 and the virtual analytics engine 405.”.
There are no arrows originating from element 410, 405, and 530 and terminating at element 423 to indicate any one of them can generate element 423 ‘Performance Root Cause Analysis, based on the statement in paragraph [083]: “In one example, by 
There are no arrows originating from element 423 and terminating at element 445 indicating predictive alerts, and there is no orchestrator element shown, based on the statement in paragraph [084]: “In one example, the RCA event 423 can be converted during self-prediction 445 into a predictive alert, which can be sent to the appropriate destination, such as the physical analytics engine 410 or an orchestrator.”.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Appropriate correction is required.
Figure 6 is objected to under 37 CFR 1.83(a) because it fails to show any alerts originating from ML engine 600 and terminating at orchestration 680, based on the statement in paragraph [097]: “The ML engine 600 can apply models 620 to the processed KPIs as part of detecting events in the SDDC and issuing corresponding alerts, such as to an orchestration process 680.”. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Appropriate correction is required.
The drawings are further objected to because of the following informalities:
Figure 3: It is unclear the significance of the little arrow within the block “Virtual Network Storage 310”. Appropriate correction is required.
Figure 4: It is unclear if the reference character ‘413’ includes both arrows labeled ‘REACTIVE FAULTS’ and ‘PREDICTIVE ALERTS’, or just includes the arrow labeled ‘REACTIVE FAULTS’. It is also unclear if these two arrows (consisting of different types of dashed/dotted lines) are associated with neighboring element 410 (i.e., 
Figure 4: There are two other sets of arrows (shown in this figure (one with solid lines, and one with a slightly different dashed lines), with no explanation of their meaning/significance and whether they are different from the two sets of arrows next to element 410. Appropriate correction is required.
Figure 4: It is unclear the relationship of element 423 with the surrounding elements 415, 420, and 430 (i.e., is it associated with the solid line arrow pointing from element 415 ‘MODEL’ to element 430 ‘MACHINE LEARNING ENGINE’, or is it associated with the dashed arrow pointing from element 420 ‘CORRELATION ENGINE’ to element 430 ‘MODEL’, or does it apply to both?). Appropriate correction is required.
Figure 6: The label ‘DATA STORE’ appears to be associated with element 625, but it is not within the box tagged as element 625 but rather floating outside the box. It is suggested that the label be placed within the box for clarity. Appropriate correction is required.
Figure 6: The label ‘DATA MODELING’ appears to be associated with element 620, but it is not within the box tagged as element 620 but rather floating outside the box. It is suggested that the label be placed within the box for clarity. Appropriate correction is required.
Figure 6: There are no reference characters associated with the boxes ‘EXPERIMENT’, ‘TEST’, ‘TUNE’ within element 630. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification





The disclosure is objected to because of the following informalities:
Paragraph [075]: ‘Network analytics processes 310’ is labeled as ‘Virtual Network Storage 310’ in Figure 3. Appropriate correction is required.
Paragraph [079]: ‘virtual analytics engine 405’ is labeled as ‘KPI engine 405’ in Figure 4. Appropriate correction is required.
Paragraph [080]: a typographical error: “FPI counters 408’ should be ‘KPI counters 408’. Appropriate correction is required.
Paragraph [082]: This paragraph indicates ‘alerts 408, 413’, but element 408 is labeled as ‘KPI counters’ and element 413 is labeled as ‘REACTIVE FAULTS’. Appropriate correction is required. 

Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 9, and 16, 
Claims 2, 9, and 16 recite the same limitation "wherein adjusting the model symptoms includes changing the symptoms to a new group of KPIs discovered by spatial analytics of the machine learning engine".  The term “new group of KPIs” is indefinite, as it is unclear whether this term “new group of KPIs” is referencing an active creation/generation of a set of KPIs that were not originally part of the existing model symptoms/KPIs (resulting from the spatial analysis performed by the machine learning engine), whether it is referencing a specific property, measurement, or standard of the KPIs that would identify each of them as being “new”, or whether it is merely referencing each of the iterations of the extraction and selection process to produce a subset of symptoms/KPIs from the existing model symptoms/KPIs (with each of the iterations being described as a “new” iteration). The use of the modifier word “new” in the claim limitation (associated with the KPIs) suggests that these KPI values were never seen before (according to Merriam-Webster, the primary definition of the modifier word “new” means: “having recently come into existence”). However, paragraph [061] states: “The symptoms themselves can be determined and tuned based correlations discovered by the spatial analysis in stage 240, in an example. As time goes on, further tuning can19 result in a different collection of symptoms having different thresholds. Together, the symptoms can define which KPIs are compared to which dynamic thresholds.”, indicating that these collections of symptoms/KPIs and their corresponding thresholds are selected and extracted from the new group of KPIs” unclear, and hence renders Claims 2, 9, and 16 as being indefinite. For the purposes of examination, this claim limitation will be interpreted as “wherein adjusting the model symptoms includes changing the symptoms to a ”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 3, 10, and 17,
The claims recite the same limitation “wherein tuning the model symptoms includes changing KPI thresholds based on temporal analysis indicating a new pattern of KPI values for a period of time.”. Paragraph [043] states: The temporal analysis can include pattern matching between faults and KPI information. It can also include dynamic thresholding, in which KPIs are compared to thresholds that change based on the recognized patterns during a time period. The patterns and dynamic thresholds can be recognized according to a model. Initially, the model can operate based on a customer configuration that includes a list of KPIs to be analyzed by the ML engine and recommended algorithms for doing so. This model can be subject to a test-experiment-tune process of the ML engine.”. The specification indicates that there are existing patterns present in the correlations between the faults and KPI information (provided by a model) during a time period, and these existing patterns can be extracted and recognized though temporal analysis. The specification does not mention generating new patterns in the context of temporal analysis, or in other analyses performed within the machine learning engine. Hence, the specification does not provide support for the generation of “new patterns of KPI values” as indicated in the claim limitation. The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is no support of this limitation present in the specification, this claim limitation in Claims 3, 10, and 17 fails to comply with the written description requirement. For the purposes of examination, this claim limitation will be interpreted as “wherein tuning the model symptoms includes changing KPI thresholds based on temporal analysis indicating a ”.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Regarding Claim 1, 
Step 1: The claim recites a method for self-aware assurance for a software-defined data center, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following abstract ideas:
… based on a model that specifies symptoms and a problem associated with the symptoms (In the context of the claimed invention, a model represents a correlation between symptoms (i.e., KPIs) and a problem associated with the symptoms (i.e., the problem being the physical faults). Under its broadest reasonable interpretation, this correlation can be represented as a table of entries, identifying the physical faults and each associated KPIs as a set of attributes. Hence, determination of this model (i.e., producing this table representation by mapping and correlating physical faults with KPIs) represents a decision-making process, which is a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… wherein the symptoms are selected based on spatial analysis that links events at the virtual component and the physical component (Under its broadest reasonable interpretation, selecting symptoms (interpreted as KPIs) for spatial analysis involves inspecting the existing model attributes (physical faults from physical components, KPIs from virtual components) stored in a table representing the model, where this action represents a decision-making process (i.e., a mental process). Furthermore, according to paragraphs [037] and [0103] from the specification, various machine learning algorithms within the machine learning engine can be selected and applied to perform temporal and spatial analysis (indicating that these machine learning algorithms are already trained), using the model as inputs (i.e., a table representation of faults and associated KPIs). In light of the specification and under broadest reasonable interpretation, these machine learning algorithms are considered statistical models that are applied on a generic computer. Hence, under its broadest reasonable interpretation, selecting (i.e., determining) symptoms (interpreted to be KPIs) by linking events from the virtual and , …
analyzing, by a machine learning engine, network stability related to the virtual and physical components (Under its broadest reasonable interpretation, analyzing network stability involves inspecting the existing model attributes (physical faults from physical components, KPIs from virtual components) stored in a table representing the model, where this action represents a decision-making process (i.e., a mental process). Furthermore, according to paragraphs [037] and [0103] from the specification, various machine learning algorithms within the machine learning engine can be selected and applied to perform temporal and spatial analysis (indicating that these machine learning algorithms are already trained), using the model as inputs (i.e., a table representation of faults and associated KPIs). As determined earlier under broadest reasonable interpretation, these machine learning algorithms are considered statistical models that are applied on a generic computer. Hence, under its broadest reasonable interpretation, analyzing (i.e., determining) network stability by using a machine learning engine represents a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind, using a generic computer as a tool to perform the mental process (where the generic computer is running one or more machine learning algorithms from the machine learning engine). See MPEP 2106.04(a)(2)(III-C).); 
based on the analysis of network stability (Under its broadest reasonable interpretation, analyzing network stability involves inspecting the existing model attributes (physical faults from physical components, KPIs from virtual components) stored in a table representing the model, where this action represents a decision-making process (i.e., a mental process). Furthermore, according to paragraphs [037] and [0103] from the specification, various machine learning , …  
Step 2A Prong 2: This claim further recites:
receiving key performance indicators ("KPIs") of a virtual component in the SDDC (This claim element of receiving key performance indicators (“KPIs”) from a virtual component is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); …
receiving physical fault information from a physical component in the SDDC (This claim element of receiving physical fault information from a physical component is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); …
issuing an alert based on a model (In the context of the claimed invention with respect to the model (which was defined earlier as a table representation describing correlations between physical faults and associated KPIs), issuing an alert requires a table look-up of this information and presenting the information to either a user or another management module, where both actions are directed to a form of insignificant extra-solution activity for use in a claimed process. …, 
… wherein the symptoms include dynamic KPI thresholds (This claim element places an additional limitation on the type of symptoms as being KPIs with dynamic thresholds, as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).), …
… wherein the alert notifies an orchestrator to perform a corrective action (This claim element of providing an alert to an orchestrator module (i.e., a software module) is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); …
… tuning the model symptoms (In the context of the claimed invention with respect to the model (which was defined earlier as a table representation describing correlations between physical faults and associated KPIs), tuning the model symptoms involves making changes to this table, which is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
receiving key performance indicators ("KPIs") of a virtual component in the SDDC (This claim element is directed to receiving or transmitting data over a network, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.); …
receiving physical fault information from a physical component in the SDDC (This claim element is directed to receiving or transmitting data over a network, which is a well-known, ; …
issuing an alert based on a model (This claim element is directed to necessary data gathering and outputting (where the outputting involves generating a physical fault notification resulting from a table look-up, where the model was described earlier as a table representation correlating physical faults with associated KPIs), which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g). This claim element is also further directed to storing and retrieving information in memory (once the table representation of the model has been determined), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …, 
… wherein the symptoms include dynamic KPI thresholds (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.), …
… wherein the alert notifies an orchestrator to perform a corrective action (This claim element is directed to receiving or transmitting data over a network, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.); …
… tuning the model symptoms (This claim element is directed to storing and retrieving information in memory (as tuning the model symptoms represents changing the KPIs stored in this table), which is a well-known, understood, routine, conventional activity, and hence does not .
Regarding Claim 2, 
Step 1: The claim recites the method of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
receiving, on a graphical user interface ("GUI"), a user selection of which KPIs are used as symptoms in the model (This claim element of receiving a user selection of KPIs on a GUI interface is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.), 
wherein adjusting the model symptoms includes changing the symptoms to a (According to paragraphs [037] and [0103] from the specification, various machine learning algorithms within the machine learning engine can be selected and applied to perform temporal and spatial analysis (indicating that these machine learning algorithms are already trained), using the model as inputs (i.e., a table representation of faults and associated KPIs). In light of the specification and under broadest reasonable interpretation, these machine learning algorithms are considered statistical models that are applied on a generic computer. Hence, the first part of this claim element of adjusting model symptoms (interpreted as KPIs stored in a table representation) by changing the model symptoms is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The second part of the claim element is further directed to applying mere .  
Step 2B: This claim further recites:
receiving, on a graphical user interface ("GUI"), a user selection of which KPIs are used as symptoms in the model (This claim element is directed to necessary data gathering and outputting (where the outputting involves displaying the user selection of KPIs), which does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(g).), 
wherein adjusting the model symptoms includes changing the symptoms to a new group of KPIs discovered by spatial analytics of the machine learning engine (The first part of the claim element is directed to storing and retrieving information in memory (as adjusting model symptoms requires changing the KPIs stored in the table representing the model), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv. As analyzed in Step 2A Prong 2, the second part of the claim element is directed to applying mere instructions on a generic computer to implement a judicial exception, which does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding Claim 3, 
Step 1: The claim recites the method of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein tuning the model symptoms includes changing KPI thresholds based on temporal analysis indicating a (According to paragraphs [037] and [0103] from the specification, various machine learning algorithms within the machine learning engine can be selected and applied to perform temporal and spatial analysis (indicating that these machine learning algorithms are already trained), using the model as inputs (i.e., a table representation of faults and associated KPIs). In light of the specification and under broadest reasonable interpretation, these machine learning algorithms are considered statistical models that are applied on a generic computer. Hence, in the context of the claimed invention with respect to the model, the first part of the claim element of tuning the model symptoms involves making changes to this table (i.e., KPI thresholds), which is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The second part of the claim element is further directed to applying mere instructions on a generic computer to implement a judicial exception (where the generic computer is running one or more machine learning algorithms performing temporal analysis from the machine learning engine). See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
wherein tuning the model symptoms includes changing KPI thresholds based on temporal analysis indicating a (The first part of this claim element is directed to storing and retrieving information in memory (as tuning the model symptoms represents changing the KPI thresholds stored in this table), which is a well-.  
Regarding Claim 4, 
Step 1: The claim recites the method of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
switching to a new machine learning algorithm based on analysis of the network stability (According to paragraphs [037] and [0103] from the specification, various machine learning algorithms within the machine learning engine can be selected and applied to perform temporal and spatial analysis (indicating that these machine learning algorithms are already trained), using the model as inputs (i.e., table representation of faults and associated KPIs). In light of the specification and under broadest reasonable interpretation, these machine learning algorithms are considered statistical models that are applied on a generic computer. Hence, the first part of the claim element involving switching to a new machine learning algorithm is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The second part of the claim element is further directed to applying mere instructions on a generic computer to implement a judicial exception (where the generic computer is running one or more machine learning algorithms to , 
wherein tuning the model symptoms is based on results from the new machine learning algorithm (In the context of the claimed invention with respect to the model (which was defined earlier as a table representation describing correlations between physical faults and associated KPIs), tuning the model symptoms involves making changes to this table, which is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
switching to a new machine learning algorithm based on analysis of the network stability (The first part of this claim element is directed to transmitting and receiving data over a network (where switching involves changing machine learning algorithms stored and retrieved in memory over a connection representing an internal computer bus, or over a wired or wireless network), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv. As analyzed in Step 2A Prong 2, the second part of the claim element is directed to applying mere instructions on a generic computer to implement a judicial exception, which does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.), 
wherein tuning the model symptoms is based on results from the new machine learning algorithm (This claim element is directed to storing and retrieving information in memory (as tuning the model symptoms represents changing the KPIs stored in this table), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more .  
Regarding Claim 5, 
Step 1: The claim recites the method of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
wherein the KPIs in the time series database are used to recognize KPI patterns (Under its broadest reasonable interpretation, analyzing network stability involves inspecting the existing model attributes (physical faults from physical components, KPIs from virtual components) stored in a table representing the model, where this action represents a decision-making process (i.e., a mental process). Furthermore, according to paragraphs [037] and [0103] from the specification, various machine learning algorithms within the machine learning engine can be selected and applied to perform temporal and spatial analysis (indicating that these machine learning algorithms are already trained), using the model as inputs (i.e., table representation of faults and associated KPIs). In light of the specification and under broadest reasonable interpretation, these machine learning algorithms are considered statistical models that are applied on a generic computer. Hence, under its broadest reasonable interpretation, recognizing (i.e., determining) KPI patterns by using a machine learning engine represents a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind, using a generic computer as a tool to perform the mental process (where the generic computer is running one or more machine learning algorithms performing temporal analysis from the machine learning engine). See MPEP 2106.04(a)(2)(III-C).), …
Step 2A Prong 2: This claim further recites:
storing the KPIs in a time series database in association with time periods (This claim element of storing KPIs in a time series database is directed to a form of insignificant extra-, …
the KPI patterns being used to tune the model symptoms (This claim element of using KPI patterns to tune model symptoms is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. This claim element of using KPI patterns to tune model symptoms is further directed to applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
storing the KPIs in a time series database in association with time periods (This claim element is directed to storing and retrieving information in memory (as tuning the model symptoms represents changing the KPIs stored in this table), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.), …
the KPI patterns being used to tune the model symptoms (This claim element is directed to storing and retrieving information in memory (as the KPI patterns/values are stored and retrieved from memory, and the model symptoms are also stored and retrieved from the table representation in memory), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv. As analyzed in Step 2A Prong 2, this claim element is further directed to applying mere instructions on a generic computer to implement a judicial exception (where the applying involves using or setting .  
Regarding Claim 6, 
Step 1: The claim recites the method of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
wherein spatial analysis … to determine which KPIs and faults to include as symptoms in the model (Under its broadest reasonable interpretation, determining the KPIs and faults to include as symptoms that identify network instability issues involves inspecting the existing model symptoms stored in the table, where this action represents a decision-making process (i.e., a mental process). Furthermore, according to paragraphs [037] and [0103] from the specification, various machine learning algorithms within the machine learning engine can be selected and applied to perform temporal and spatial analysis (indicating that these machine learning algorithms are already trained), using the model as inputs (i.e., table representation of faults and associated KPIs). In light of the specification and under broadest reasonable interpretation, these machine learning algorithms are considered statistical models that are applied on a generic computer. Hence, under its broadest reasonable interpretation, determining which KPIs and faults to include as symptoms through spatial analysis represents a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind, using a generic computer as a tool to perform the mental process (where the generic computer is running one or more machine learning algorithms performing spatial analysis from the machine learning engine). See MPEP 2106.04(a)(2)(III-C).).  
Step 2A Prong 2: This claim further recites:
storing objects in a graph database to represent relationships between physical and virtual network components in the SDDC (This claim element of storing objects representing physical and virtual components in a graph database is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.), …
wherein spatial analysis uses nodes from the graph database (This claim element of using nodes from a graph database is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …  
Step 2B: This claim further recites:
storing objects in a graph database (This claim element is directed to storing and retrieving information in memory (as objects representing physical and virtual components are stored and retrieved in memory), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
wherein spatial analysis uses nodes from the graph database (This claim element is directed to storing and retrieving information in memory (as nodes representing objects from the graph database are stored and retrieved in memory), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …  
Regarding Claim 7, 
Step 1: The claim recites the method of claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following abstract ideas:
wherein the model compares packet drop rates to a dynamic threshold (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as comparing packet drop rates to a dynamic threshold represents a mental process (observations, judgments, evaluations, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).), 
wherein the packet drop rates are analyzed in real-time and based on historical values to determine a change to the dynamic threshold (Under broadest reasonable interpretation, the real-time aspect merely emphasizes that the dynamic threshold determination is performed upon demand. Hence, this claim element recites a judicial exception, as analyzing historical values to determine whether to change a dynamic threshold represents a mental process (observations, judgments, evaluations, opinions) that is implementable in the human mind, using a generic computer as a tool to perform the mental process. See MPEP 2106.04(a)(2)(III-C).).  
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 8, 
Step 1: The claim recites a non-transitory, computer-readable medium, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is similar in scope with Claim 1, and hence recites the same abstract ideas indicated in Claim 1 Step 2A Prong 1. Hence, Claim 8 is also rejected under §101 using the similar rationale provided in Claim 1 Step 2A Prong 1.
Step 2A Prong 2: This claim further recites:
instructions that, when executed by a processor, perform stages for self-aware service assurance for a software- defined data center ("SDDC") (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This claim element is also directed to a general linking to a technological environment. See MPEP 2106.05(h). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.), …
The remainder of this claim is similar in scope with Claim 1, and hence recites the same claim elements as indicated in Claim 1 Step 2A Prong 2. Hence, Claim 8 is also rejected under §101 using the similar rationale provided in Claim 1 Step 2A Prong 2.
Step 2B: This claim further recites:
instructions that, when executed by a processor, perform stages for self-aware service assurance for a software- defined data center ("SDDC") (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.), …
The remainder of this claim is similar in scope with Claim 1, and hence recites the same claim elements as indicated in Claim 1 Step 2B. Hence, Claim 8 is also rejected under §101 using the similar rationale provided in Claim 1 Step 2B.
Regarding Claim 9,
Step 1: The claim recites the non-transitory, computer-readable medium of claim 8, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 8, and hence inherits the same abstract ideas mentioned above. 
Hence, Claim 9 is also rejected under §101 using the similar rationale provided in Claim 2 Step 2A Prong 1.
Step 2A Prong 2: This claim is similar in scope with Claim 2, and hence recites the same claim elements as indicated in Claim 2 Step 2A Prong 2. Hence, Claim 9 is also rejected under §101 using the similar rationale provided in Claim 2 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 2, and hence recites the same claim elements as indicated in Claim 2 Step 2B. Hence, Claim 9 is also rejected under §101 using the similar rationale provided in Claim 2 Step 2B.
Regarding Claim 10, 
Step 1: The claim recites the non-transitory, computer-readable medium of claim 8, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 8, and hence inherits the same abstract ideas mentioned above. 
Furthermore, this claim is similar in scope with Claim 3, and hence recites the same abstract ideas indicated in Claim 3 Step 2A Prong 1. Hence, Claim 10 is also rejected under §101 using the similar rationale provided in Claim 3 Step 2A Prong 1.
Step 2A Prong 2: This claim is similar in scope with Claim 3, and hence recites the same claim elements as indicated in Claim 3 Step 2A Prong 2. Hence, Claim 10 is also rejected under §101 using the similar rationale provided in Claim 3 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 3, and hence recites the same claim elements as indicated in Claim 3 Step 2B. Hence, Claim 10 is also rejected under §101 using the similar rationale provided in Claim 3 Step 2B.
Regarding Claim 11, 
Step 1: The claim recites the non-transitory, computer-readable medium of claim 8, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 8, and hence inherits the same abstract ideas mentioned above. 
Furthermore, this claim is similar in scope with Claim 4, and hence recites the same abstract ideas indicated in Claim 4 Step 2A Prong 1. Hence, Claim 11 is also rejected under §101 using the similar rationale provided in Claim 4 Step 2A Prong 1.
Step 2A Prong 2: This claim is similar in scope with Claim 4, and hence recites the same claim elements as indicated in Claim 4 Step 2A Prong 2. Hence, Claim 11 is also rejected under §101 using the similar rationale provided in Claim 4 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 4, and hence recites the same claim elements as indicated in Claim 4 Step 2B. Hence, Claim 11 is also rejected under §101 using the similar rationale provided in Claim 4 Step 2B.
Regarding Claim 12, 
Step 1: The claim recites the non-transitory, computer-readable medium of claim 8, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 8, and hence inherits the same abstract ideas mentioned above. 
Furthermore, this claim is similar in scope with Claim 5, and hence recites the same abstract ideas indicated in Claim 5 Step 2A Prong 1. Hence, Claim 12 is also rejected under §101 using the similar rationale provided in Claim 5 Step 2A Prong 1.
Step 2A Prong 2: This claim is similar in scope with Claim 5, and hence recites the same claim elements as indicated in Claim 5 Step 2A Prong 2. Hence, Claim 12 is also rejected under §101 using the similar rationale provided in Claim 5 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 5, and hence recites the same claim elements as indicated in Claim 5 Step 2B. Hence, Claim 12 is also rejected under §101 using the similar rationale provided in Claim 5 Step 2B.
Regarding Claim 13, 
Step 1: The claim recites the non-transitory, computer-readable medium of claim 8, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 8, and hence inherits the same abstract ideas mentioned above. 
Furthermore, this claim is similar in scope with Claim 6, and hence recites the same abstract ideas indicated in Claim 6 Step 2A Prong 1. Hence, Claim 13 is also rejected under §101 using the similar rationale provided in Claim 6 Step 2A Prong 1.
Step 2A Prong 2: This claim is similar in scope with Claim 6, and hence recites the same claim elements as indicated in Claim 6 Step 2A Prong 2. Hence, Claim 13 is also rejected under §101 using the similar rationale provided in Claim 6 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 6, and hence recites the same claim elements as indicated in Claim 6 Step 2B. Hence, Claim 13 is also rejected under §101 using the similar rationale provided in Claim 6 Step 2B.
Regarding Claim 14, 
Step 1: The claim recites the non-transitory, computer-readable medium of claim 8, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 8, and hence inherits the same abstract ideas mentioned above. 
Hence, Claim 14 is also rejected under §101 using the similar rationale provided in Claim 7 Step 2A Prong 1.
Step 2A Prong 2: This claim is similar in scope with Claim 7, and hence recites the same claim elements as indicated in Claim 7 Step 2A Prong 2. Hence, Claim 14 is also rejected under §101 using the similar rationale provided in Claim 7 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 7, and hence recites the same claim elements as indicated in Claim 7 Step 2B. Hence, Claim 14 is also rejected under §101 using the similar rationale provided in Claim 7 Step 2B.
Regarding Claim 15, 
Step 1: The claim recites a system for performing self-aware service assurance for a software-defined data center, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is similar in scope with Claim 1, and hence recites the same abstract ideas indicated in Claim 1 Step 2A Prong 1. Hence, Claim 15 is also rejected under §101 using the similar rationale provided in Claim 1 Step 2A Prong 1.
Step 2A Prong 2: This claim further recites:
a non-transitory, computer-readable medium containing instructions (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This claim element is also directed to a general linking to a technological environment. See MPEP 2106.05(h). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); and 
a processor that executes the instructions perform stages comprising (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This claim element is also directed to a general : 
The remainder of this claim is similar in scope with Claim 1, and hence recites the same claim elements as indicated in Claim 1 Step 2A Prong 2. Hence, Claim 15 is also rejected under §101 using the similar rationale provided in Claim 1 Step 2A Prong 2.
Step 2B: This claim further recites:
a non-transitory, computer-readable medium containing instructions (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.); and 
a processor that executes the instructions perform stages comprising (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.): 
The remainder of this claim is similar in scope with Claim 1, and hence recites the same claim elements as indicated in Claim 1 Step 2B. Hence, Claim 15 is also rejected under §101 using the similar rationale provided in Claim 1 Step 2B.
Regarding Claim 16, 
Step 1: The claim recites the system of claim 15, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 15, and hence inherits the same abstract ideas mentioned above. 
Hence, Claim 16 is also rejected under §101 using the similar rationale provided in Claim 2 Step 2A Prong 1.
Step 2A Prong 2: This claim is similar in scope with Claim 2, and hence recites the same claim elements as indicated in Claim 2 Step 2A Prong 2. Hence, Claim 16 is also rejected under §101 using the similar rationale provided in Claim 2 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 2, and hence recites the same claim elements as indicated in Claim 2 Step 2B. Hence, Claim 16 is also rejected under §101 using the similar rationale provided in Claim 2 Step 2B.
Regarding Claim 17, 
Step 1: The claim recites the system of claim 15, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 15, and hence inherits the same abstract ideas mentioned above. 
Furthermore, this claim is similar in scope with Claim 3, and hence recites the same abstract ideas indicated in Claim 3 Step 2A Prong 1. Hence, Claim 17 is also rejected under §101 using the similar rationale provided in Claim 3 Step 2A Prong 1.
Step 2A Prong 2: This claim is similar in scope with Claim 3, and hence recites the same claim elements as indicated in Claim 3 Step 2A Prong 2. Hence, Claim 17 is also rejected under §101 using the similar rationale provided in Claim 3 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 3, and hence recites the same claim elements as indicated in Claim 3 Step 2B. Hence, Claim 17 is also rejected under §101 using the similar rationale provided in Claim 3 Step 2B.
Regarding Claim 18, 
Step 1: The claim recites the system of claim 15, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 15, and hence inherits the same abstract ideas mentioned above. 
Furthermore, this claim is similar in scope with Claim 4, and hence recites the same abstract ideas indicated in Claim 4 Step 2A Prong 1. Hence, Claim 18 is also rejected under §101 using the similar rationale provided in Claim 4 Step 2A Prong 1.
Step 2A Prong 2: This claim is similar in scope with Claim 4, and hence recites the same claim elements as indicated in Claim 4 Step 2A Prong 2. Hence, Claim 18 is also rejected under §101 using the similar rationale provided in Claim 4 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 4, and hence recites the same claim elements as indicated in Claim 4 Step 2B. Hence, Claim 18 is also rejected under §101 using the similar rationale provided in Claim 4 Step 2B.
Regarding Claim 19, 
Step 1: The claim recites the system of claim 15, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 15, and hence inherits the same abstract ideas mentioned above. 
Furthermore, this claim is similar in scope with Claim 6, and hence recites the same abstract ideas indicated in Claim 6 Step 2A Prong 1. Hence, Claim 19 is also rejected under §101 using the similar rationale provided in Claim 6 Step 2A Prong 1.
Step 2A Prong 2: This claim is similar in scope with Claim 6, and hence recites the same claim elements as indicated in Claim 6 Step 2A Prong 2. Hence, Claim 19 is also rejected under §101 using the similar rationale provided in Claim 6 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 6, and hence recites the same claim elements as indicated in Claim 6 Step 2B. Hence, Claim 19 is also rejected under §101 using the similar rationale provided in Claim 6 Step 2B.
Regarding Claim 20, 
Step 1: The claim recites the system of claim 15, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 15, and hence inherits the same abstract ideas mentioned above. 
Furthermore, this claim is similar in scope with Claim 7, and hence recites the same abstract ideas indicated in Claim 7 Step 2A Prong 1. Hence, Claim 20 is also rejected under §101 using the similar rationale provided in Claim 7 Step 2A Prong 1.
Step 2A Prong 2: This claim is similar in scope with Claim 7, and hence recites the same claim elements as indicated in Claim 7 Step 2A Prong 2. Hence, Claim 20 is also rejected under §101 using the similar rationale provided in Claim 7 Step 2A Prong 2.
Step 2B: This claim is similar in scope with Claim 7, and hence recites the same claim elements as indicated in Claim 7 Step 2B. Hence, Claim 20 is also rejected under §101 using the similar rationale provided in Claim 7 Step 2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur].
Regarding Claim 1, Calo teaches
A method for self-aware service assurance for a software-defined data center ("SDDC"), comprising: 
receiving key performance indicators ("KPIs") of a virtual component in the SDDC ([Calo Figure 2, elements 200, 210: A network infrastructure comprising of processing nodes containing processors and memory, with a network service chain connecting each node (Calo paragraphs [0018]-[0019]), connected over a network cloud (Calo paragraph [0034]); collectively this network represents a software-defined data center (Calo paragraphs [0031]-[0033]).] [Calo Figure 4, elements 450, 460; Figure 5, element 530: A system and a method performing real-time monitoring and fault analysis for a network service chain, with a data collector 450 retrieving fault and performance degradation data from the network service chain 460 (Calo paragraph [0043]; Figure 4 element 450 and step 530; Figure 5, element 530), including performance degradation metrics (representing symptoms) (Calo paragraph [0051]: “The performance degradation can pertain, but is not limited to, application and infrastructure Key Performance Indicators (KPIs), latency (average, highest, lowest, etc.), jitter, throughput, packet loss at the segment or end-to-end level, CPU usage, memory usage, disk usage, availability, …”.]); 
receiving physical fault information from a physical component in the SDDC (Calo Figure 4, elements 450, 460; Figure 5, element 530: A system and a method performing real-time monitoring and fault analysis for a network service chain, with a data collector 450 retrieving fault and performance degradation data from the network service chain 460 (Calo paragraph [0043]; Figure 4 element 450 and step 530; Figure 5, element 530), including physical fault information (representing a problem associated with the symptoms) (Calo paragraph [0051]: “The fault can pertain, but is not limited to, for example, physical and virtual resources, VM, application levels, CPU failure, memory failure, NIC failure (e.g., connectivity lost from a network card), disk crash, guest OS crash (e.g., kernel panic, etc.), …”.); 
issuing [failure information] based on a model that specifies symptoms and a problem associated with the symptoms (Calo Figure 4, elements 410, 420, 430, 432, step 540, step 550; Figure 5, element 540: Identifying failures based on the monitored fault and performance degradation data collected from step 450 (Calo paragraphs [0018]-[0021]; paragraph [0037]-[0040]) using the performance degradation metrics (representing symptoms, which includes KPIs; Calo paragraph [0051]) and physical fault information (representing a problem associated with the symptoms; Calo paragraph [0051]), where the physical fault information and associated performance degradation metrics form a model (which was earlier defined under broadest reasonable interpretation as a collection of associated physical fault and KPIs in table form). The identification and reporting of this information are sent from an analyzer and predictor module 410 to a fault and service chains manager 420 and to a managing entity 430 containing an orchestration element 432 (Calo Figure 4, elements 410, 420, 430, arrows for steps 540 and steps 550; Calo paragraphs [0041]-[0042]) (Calo paragraph [0052]: “At step 540, identify application failures, for example, based on any failures and/or performance degradation determined at step 530. … At step 550, recover network function/application components or a network service chain.”). The process of identifying failures and issuing this information to the managing entity (which includes an orchestrator) is an indirect form of issuing an alert.), 
wherein the symptoms are selected based on [network stability] analysis that links events at the virtual component and the physical component (Calo Figure 4, element 410: An analyzer using machine learning and associated heuristics analyzing network stability issues by performing correlations between service requirements (representing events) and resources (representing physical and virtual components) on the collected data (Calo paragraph [0045]: “The analyzer and predictor 410 can use various approaches from analytics and statistics including, but not limited to, machine learning and heuristics, in order to correlate service requirements and resources.”) (Calo paragraph [0070]: “… the present invention can identify the exact cause and source of the failure, and correlated failures. … the present invention can define the policies for events and alarms. … the present invention can perform a cross-layers mapping of failures and their correlation. … the present invention can use the machine learning capability of operations analytics, to continuously learn, anticipate, and adjust the appropriate threshold across monitored resources and applications.”). This correlation performed in the analyzer is a form of network stability analysis, where network stability issues can be the result of hardware (representing physical components) or software issues/misconfigurations (representing virtual components) (Calo Figures 7-8, elements 771, 781, 772, 782, 773, 783; paragraph [0069]: “Various failures and failure causes are shown. …NIC failure 771 is probably caused by a MTU size misconfiguration 781. … a VNF failure 772 is probably caused by security group rules not being configured 782. … a new VNF release changing behavior 773 is probably caused by a vNIC buffer overflow 783. …”).), 
wherein the symptoms include dynamic KPI thresholds (Figure 4, element 410: Using the machine learning capability in the analyzer to learn and dynamically adjust thresholds for monitored resources and applications (Calo paragraph [0070]: “ … the present invention can use the machine learning capability of operations analytics, to continuously learn, anticipate, and adjust the appropriate threshold across monitored resources and applications”), where these applications include associated KPIs (Calo paragraph [0051]: “The performance degradation can pertain, but is not limited to, application and infrastructure Key Performance Indicators (KPIs) …”), thereby indicating that the thresholds for these application KPIs are dynamic thresholds.), and 
wherein the [identified failures] notifies an orchestrator to perform a corrective action (Calo Figure 4, elements 430, 432, 470, steps 550 and 560; Figure 5, elements 550, 550A, 550B, 550C, 550D and Figure 6, element 560: Based on the identified failures sent to the managing entity 430 (Calo paragraph [0052]) containing an orchestrator 432 (Calo paragraph [0042]: “The managing entity 430 includes a VNF manager 431 and a VNF MANO (Management and Orchestration) element 432.”), where the managing entity (and hence involving the orchestrator) performs corrective actions on the network service chain to resolve the failure (Calo paragraphs [0053]-[0058]: “At step 550, recover network function/application components or a network service chain. … step 550 includes one or more of steps 550A, 550B, 550C, and 550D. … At step 550A, restore one or more virtual objects or application states for stateful functions. … At step 550B, spin up a new VM/container based on one or more policies (e.g., use a hot stand-by if the involved application is sensitive to packet loss). … At step 550C, adjust virtual objects' configuration parameters. … At step 550D, point to alternate VM/container and virtual objects. … At step 560, update the network graph with the new component(s), while satisfying network service policy (and data center policy) and Quality of Service (QoS).”).); 
analyzing … network stability related to the virtual and physical components (Calo Figure 4, element 410: An analyzer using machine learning and associated heuristics analyzing network stability issues (Calo paragraph [0045]: “The analyzer and predictor 410 can use various approaches from analytics and statistics including, but not limited to, machine learning and heuristics, in order to correlate service requirements and resources.”) by performing correlations between service requirements (representing events) and resources (representing physical and virtual components) on the collected data (Calo paragraph [0070]: “… the present invention can identify the exact cause and source of the failure, and correlated failures. … the present invention can define the policies for events and alarms. … the present invention can perform a cross-layers mapping of failures and their correlation. … the present invention can use the machine learning capability of operations analytics, to continuously learn, anticipate, and adjust the appropriate threshold across monitored resources and applications.”). This correlation performed in the analyzer is a form of network stability analysis, where network stability issues can be the result of hardware (representing physical components) or software issues/misconfigurations (representing virtual components) (Calo Figures 7-8, elements 771, 781, 772, 782, 773, 783; paragraph [0069]: “Various failures and failure causes are shown. …NIC failure 771 is probably caused by a MTU size misconfiguration 781. … a VNF failure 772 is probably caused by security group rules not being configured 782. … a new VNF release changing behavior 773 is probably caused by a vNIC buffer overflow 783. …”).); and 
based on the analysis of network stability, tuning the model symptoms (Calo Figure 4, element 410: An analyzer using machine learning and associated heuristics analyzing network stability issues by performing correlations between service requirements (representing events) and resources (representing physical and virtual components) on the collected data (Calo paragraph [0045]: “The analyzer and predictor 410 can use various approaches from analytics and statistics including, but not limited to, machine learning and heuristics, in order to correlate service requirements and resources.”) (Calo paragraph [0070]: “… the present invention can identify the exact cause and source of the failure, and correlated failures. … the present invention can define the policies for events and alarms. … the present invention can perform a cross-layers mapping of failures and their correlation. … the present invention can use the machine learning capability of operations analytics, to continuously learn, anticipate, and adjust the appropriate threshold across monitored resources and applications.”). The analyzer uses machine learning to perform continuous learning, anticipating, and adjusting appropriate thresholds across monitored resources and applications, thereby tuning the symptoms of a model (Calo paragraph [0070]: “ … the present invention can use the machine learning capability of operations analytics, to continuously learn, anticipate, and adjust the appropriate threshold across monitored resources and applications”), where these applications include associated KPIs (Calo paragraph [0051]: “The performance degradation can pertain, but is not limited to, application and infrastructure Key Performance Indicators (KPIs) …”).).  
While Calo does teach a process of identifying failures and sending them to a managing entity that includes an orchestration module (as an indirect form of issuing and notifying alerts indicating the detected failures), and an analyzer module that utilizes machine learning techniques to perform network stability analysis, Calo does not explicitly teach
issuing an alert …
wherein the symptoms are selected based on spatial analysis …
… alert notifies …
analyzing, by a machine learning engine …
Vasseur teaches
issuing an alert ([Vasseur paragraph [0037]: A network assurance process 248 triggering and sending alerts, where the alert notifies certain monitored network health or conditions (“… network assurance process 248 may use any number of predefined health status rules, to enforce policies and to monitor the health of the network, in view of the observed conditions of the network. For example, one rule may be related to maintaining the service usage peak on a weekly and/or daily basis and specify that if the monitored usage variable exceeds more than 10% of the per day peak from the current week AND more than 10% of the last four weekly peaks, an insight alert should be triggered…”).] [Vasseur paragraph [0046]: An anomaly detector 406 within a machine learning based analyzer 312 raising an alert (“Notably, the anomaly detector(s) 406 may calculate anomaly scores for the KPIs over time and, if an anomaly score exceeds an anomaly detection threshold, anomaly detector(s) 406 may raise an anomaly detection alert.”), where it can be forwarded to a user via a user interface (Vasseur paragraph [0068]: “When an anomaly detector 406 detects a network anomaly, output and visualization interface 318 may send an anomaly detection alert to a user interface (UI) for review by a subject matter expert (SME), network administrator, or other user.”). While it is not explicitly mentioned in Vasseur, a person having ordinary skill in the art would realize that these alert notifications can be sent to a management software entity (such as an orchestrator module taught in Calo), which can be interpreted as an automated form of a subject matter expert.]) …
wherein the symptoms are selected based on spatial analysis (Vasseur Figure 4, elements 400, 406, 408, 410: Performing root cause analysis in a machine learning based analyzer that includes an anomaly detector and anomaly clusterer module to perform spatial analysis for a set of candidate cKPIs and target KPI (tKPI) (Vasseur paragraph [0065]), both of Vasseur paragraphs [0071]-[0074]: “Note that there might be different sets of cKPIs for each use case of interest. … Said differently, the specified set of cKPIs represent the most likely contributors to anomalies in the tKPI. … As described previously, the one or more anomaly detector(s) 406 may use machine learning to identify anomalous events based on calculated measures of anomaly severity. Such a measure is also referred to herein as an anomaly score. … The first step of the root cause analysis may entail an anomaly clusterer 408 looking at periods of high anomaly, as described by a cluster of anomalous events with the sum of the tKPI anomaly scores being high (e.g., above a certain threshold). … Given a time period of reference, anomaly clusterer 408 may obtain the set of values for that time period for one or more cKPI from the set of cKPIs designated as potential root causes of a tKPI anomaly. In various embodiments, anomaly clusterer may also collect the corresponding set of values of the tKPI anomaly score from anomaly detector(s) 406, which measure the anomaly severity over various times.”).) …
… alert notifies ([Vasseur paragraph [0037]: A network assurance process 248 triggering and sending alerts, where the alert notifies certain monitored network health or conditions (“… network assurance process 248 may use any number of predefined health status rules, to enforce policies and to monitor the health of the network, in view of the observed conditions of the network. For example, one rule may be related to maintaining the service usage peak on a weekly and/or daily basis and specify that if the monitored usage variable exceeds more than 10% of the per day peak from the current week AND more than 10% of the last four weekly peaks, an insight alert should be triggered…”).] [Vasseur paragraph [0046]: An anomaly detector 406 within a machine learning based analyzer 312 raising an alert (“Notably, the anomaly detector(s) 406 may calculate anomaly scores for the KPIs over time and, if an anomaly score exceeds an anomaly detection threshold, anomaly detector(s) 406 may raise an anomaly detection alert.”), where it can be forwarded to a user via a user interface (Vasseur paragraph [0068]: “When an anomaly detector 406 detects a network anomaly, output and visualization interface 318 may send an anomaly detection alert to a user interface (UI) for review by a subject matter expert (SME), network administrator, or other user.”). While it is not explicitly mentioned in Vasseur, a person having ordinary skill in the art would realize that these alert notifications can be sent to a management software entity (such as an orchestrator module taught in Calo), which can be interpreted as an automated form of a subject matter expert.]) …
analyzing, by a machine learning engine ([Vasseur Figure 3, elements 312, 314: A network assurance service implemented in a cloud service that monitors and collects telemetry, traffic data from the network (Vasseur paragraphs [0043]-[0049]) to monitor the health and condition of the network (Vasseur paragraphs [0036]-[0037]), where the network assurance service contains a machine-learning based analyzer 312 to analyze and identify network issues (Vasseur paragraph [0050]: “In various embodiments, cloud service 302 may include a machine learning (ML)-based analyzer 312 configured to analyze the mapped and normalized data from data mapper and normalizer 314. Generally, analyzer 312 may comprise a power machine learning-based engine that is able to understand the dynamics of the monitored network, as well as to predict behaviors and user experiences, thereby allowing cloud service 302 to identify and remediate potential network issues before they happen.”).] [Vasseur paragraph [0041]: “Example machine learning techniques that network assurance process 248 can employ may include, but are not limited to, nearest neighbor (NN) techniques (e.g., k-NN models, replicator NN models, etc.), statistical techniques (e.g., Bayesian networks, etc.), clustering techniques (e.g., k-means, mean-shift, etc.), neural networks (e.g., reservoir networks, artificial neural networks, etc.), support vector machines (SVMs ), logistic or other regression, Markov models or chains, principal component analysis (PCA) (e.g., for linear models), multi-layer perceptron (MLP) ANNs (e.g., for non-linear models), replicating reservoir networks (e.g., for non-linear models, typically for time series), random forest classification, or the like.”]) …
Both Calo and Vasseur are analogous art since they both teach network analyzers that collect physical fault and KPI data and analyzing them to detect network stability issues in a network assurance system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the network analyzer of Calo and enhance it with the alerting and machine-learning algorithms used in the machine-learning based network analyzer of Vasseur as a way to perform detection of network stability issues and failures. The motivation to combine is taught in Vasseur, as a machine learning based analyzer represents an efficient and automated way to process and identify, and predict patterns in high-dimensional data collected from the network, which in turn improves the overall network reliability. Furthermore, using a set of machine learning processes that work in conjunction with each other to solve various use cases within the network allows the system to constantly learn and adapt to new network conditions and traffic characteristics, thereby improving the adaptability and robustness of the system ([Vasseur paragraph [0055]: “Machine learning-based analyzer 312 may be specifically tailored for use cases in which machine learning is the only viable approach due to the high dimensionality of the dataset and patterns cannot otherwise be understood and learned. For example, finding a pattern so as to predict the actual user experience of a video call, while taking into account the nature of the application, video CODEC parameters, the states of the network (e.g., data rate, RF, etc.), the current observed load on the network, destination being reached, etc., is simply impossible using predefined rules in a rule-based system.”] [Vasseur paragraph [0056]: “Accordingly, analyzer 312 may rely on a set of machine learning processes that work in conjunction with one another and, when assembled, operate as a multi-layered kernel. This allows network assurance system 300 to operate in real-time and constantly learn and adapt to new network conditions and traffic characteristics. In other words, not only can system 300 compute complex patterns in highly dimensional spaces for prediction or behavioral analysis, but system 300 may constantly evolve according to the captured data/observations from the network.”]).
Regarding Claim 2, Calo in view of Vasseur teaches
The method of claim 1, further comprising 
receiving, on a graphical user interface ("GUI"), a user selection of which KPIs are used as symptoms in the model (Vasseur Figure 4, elements 318, 418, 312: A network assurance service implemented in a cloud system that includes an output and visualization interface (Vasseur paragraph [0057]: “Cloud service 302 may also include output and visualization interface 318 configured to provide sensory data to a network administrator or other user via one or more user interface devices…”) that contains a KPI specifier 418 (Vasseur paragraph [0067]: “At the core of architecture 400 may be the following components: …  a KPI specifier 418.”) that displays a set of causation KPIs (cKPIs; Vasseur paragraphs [0063]-[0065]) to be used as symptoms in the model (where the model is defined earlier from claim 1 as a group of symptoms and a problem associated with the symptoms) (Vasseur paragraph [0071]: “Referring again to FIG. 4, output and visualization interface 318 in architecture 400 may include a KPI specifier 418 configured to allow a user to specify a tKPI and a set of cKPIs that may be the root cause of anomalies in the tKPI.”).), 
wherein adjusting the model symptoms includes changing the symptoms to a (Vasseur Figure 4, elements 400, 406, 408, 410: Performing root cause analysis in a machine learning based analyzer that includes an anomaly detector and anomaly clusterer module to perform spatial analysis for a set of candidate cKPIs and target KPI (tKPI) (Vasseur paragraph [0065]), both of Vasseur paragraphs [0071]-[0074]: “Note that there might be different sets of cKPIs for each use case of interest. … Said differently, the specified set of cKPIs represent the most likely contributors to anomalies in the tKPI. … As described previously, the one or more anomaly detector(s) 406 may use machine learning to identify anomalous events based on calculated measures of anomaly severity. Such a measure is also referred to herein as an anomaly score. … The first step of the root cause analysis may entail an anomaly clusterer 408 looking at periods of high anomaly, as described by a cluster of anomalous events with the sum of the tKPI anomaly scores being high (e.g., above a certain threshold). … Given a time period of reference, anomaly clusterer 408 may obtain the set of values for that time period for one or more cKPI from the set of cKPIs designated as potential root causes of a tKPI anomaly. In various embodiments, anomaly clusterer may also collect the corresponding set of values of the tKPI anomaly score from anomaly detector(s) 406, which measure the anomaly severity over various times.”). These cKPIs are then reported to a KPI cross-correlator to calculate correlation scores (Vasseur paragraph [0079]) for each cKPIs; the KPI cross-correlator and clusterer work together to evaluate the scores and adjust to different time windows to capture all possible cKPIs, with each adjustment discovering a different set of cKPIs (symptoms) in a model (where the model is defined earlier from claim 1 as a group of symptoms and a problem associated with the symptoms) (Vasseur paragraph [0084]: “Thus, in various, embodiments, anomaly clusterer 408 and KPI cross-correlator 410 may operate in conjunction with one another to evaluate the cross-correlation scores for the cKPIs using different time windows. In other words, changes in the network context that causes an anomaly on an observed tKPI can happen at different time scales, so correlations need to be considered at multiple time scales, to capture all possible cKPIs that may be at the root cause.”).).  
Regarding Claim 3, Calo in view of Vasseur teaches
The method of claim 1, 
wherein tuning the model symptoms includes changing KPI thresholds based on temporal analysis indicating a (Vasseur Figure 4, elements 400, 410, 418, 318: A machine learning based analyzer performing cognitive analytics to detect patterns (Vasseur paragraph [0052]: “…the aim of cognitive analytics is to find behavioral patterns in complex and unstructured datasets.”), where the analyzer contains a KPI cross-correlator 410 to perform cross-correlation across time series of tKPI anomaly scores and time series of cKPIs (representing a temporal analysis; Vasseur paragraph [0075]: “According to various embodiments, architecture 400 may also include KPI cross-correlator 410 configured to perform cross-correlation across the time series of tKPI anomaly scores and the time series of cKPIs.”) by calculating cross-correlations scores to identify measures of cross-correlations between tKPI and cKPI, and plotting these scores over time in order to detect patterns of high correlations and KPI values during a time window (Vasseur paragraphs [0077]-[0079] and Figures 6A, 6B). The identified cKPIs are displayed to a user via a KPI specifier (Vasseur paragraph [0071]: “… output and visualization interface 318 in architecture 400 may include a KPI specifier 418 configured to allow a user to specify a tKPI and a set of cKPIs that may be the root cause of anomalies in the tKPI.”) to further tune the KPIs by way of an adaptive threshold module (Vasseur paragraph [0064]: “Cross correlation is then performed among the KPIs at multiple time scales to select probable causes, using a centralized minimum threshold correlation factor. Such a threshold can also be dynamically optimized using user feedback, so as to constantly improve the set of selected KPI.”, and Vasseur paragraph [0082]: “Referring again to FIG. 4, architecture 400 may also include an adaptive threshold module 412, in various embodiments. During execution, adaptive threshold module 412 may be configured to dynamically adjust the correlation threshold used by KPI cross-correlator 410 to select and report cKPIs as the root cause of a tKPI anomaly. For example, in one embodiment, adaptive threshold module 412 may do so based on feedback received by output and visualization interface 318 via the UI regarding the reported anomalies and/or cKPI(s) indicated as the causes of the anomalies. Such a mechanism may be used to ensure that only the most likely cKPIs are presented to the user as the root cause of a tKPI anomaly.”).).  
Regarding Claim 5, Calo in view of Vasseur teaches
The method of claim 1, further comprising 
storing the KPIs in a time series database in association with time periods (Vasseur Figure 2, elements 240, 245: A computing device implementing the network assurance process containing the machine learning analyzer containing memory and an area within memory to store data structures, which includes storing the cKPIs and tKPIs used in the temporal/time series analysis performed by the KPI cross-correlator (Vasseur paragraph [0075]: “According to various embodiments, architecture 400 may also include KPI cross-correlator 410 configured to perform cross-correlation across the time series of tKPI anomaly scores and the time series of cKPIs.”), where the storage of cKPIs and tKPIs data in memory, along with cross-correlation scores, over a period of time to plot the graphs shown in Vasseur Figures 5, 6A, 6B, 7, 8A and 8B represent a time series database (Vasseur paragraph [0034]: “The memory 240 comprises a plurality of storage locations that are addressable by the processor(s) 220 and the network interfaces 210 for storing software programs and data structures associated with the embodiments described herein. The processor 220 may comprise necessary elements or logic adapted to execute the software programs and manipulate the data structures 245.”).), 
wherein the KPIs in the time series database are used to recognize KPI patterns, the KPI patterns being used to tune the model symptoms (Vasseur Figure 4, elements 400, 410, 418, 318: A machine learning based analyzer performing cognitive analytics to detect patterns (Vasseur paragraph [0052]: “…the aim of cognitive analytics is to find behavioral patterns in complex and unstructured datasets.”), where the analyzer contains a KPI cross-correlator 410 to perform cross-correlation across time series of tKPI anomaly scores and time series of cKPIs (representing a temporal analysis; Vasseur paragraph [0075]: “According to various embodiments, architecture 400 may also include KPI cross-correlator 410 configured to perform cross-correlation across the time series of tKPI anomaly scores and the time series of cKPIs.”) by calculating cross-correlations scores to identify measures of cross-correlations between tKPI and cKPI, and plotting these scores over time in order to detect patterns of high correlations and KPI values during a time window (Vasseur paragraphs [0077]-[0079] and Figures 6A, 6B). The identified cKPIs are displayed to a user via a KPI specifier (Vasseur paragraph [0071]: “… output and visualization interface 318 in architecture 400 may include a KPI specifier 418 configured to allow a user to specify a tKPI and a set of cKPIs that may be the root cause of anomalies in the tKPI.”) to further tune the KPIs by way of an adaptive threshold module (Vasseur paragraph [0064]: “Cross correlation is then performed among the KPIs at multiple time scales to select probable causes, using a centralized minimum threshold correlation factor. Such a threshold can also be dynamically optimized using user feedback, so as to constantly improve the set of selected KPI.”, and Vasseur paragraph [0082]: “Referring again to FIG. 4, architecture 400 may also include an adaptive threshold module 412, in various embodiments. During execution, adaptive threshold module 412 may be configured to dynamically adjust the correlation threshold used by KPI cross-correlator 410 to select and report cKPIs as the root cause of a tKPI anomaly. For example, in one embodiment, adaptive threshold module 412 may do so based on feedback received by output and visualization interface 318 via the UI regarding the reported anomalies and/or cKPI(s) indicated as the causes of the anomalies. Such a mechanism may be used to ensure that only the most likely cKPIs are presented to the user as the root cause of a tKPI anomaly.”).).  
Regarding Claim 6, Calo in view of Vasseur teaches
The method of claim 1, further comprising 
storing objects in a graph database to represent relationships between physical and virtual network components in the SDDC (Calo Figure 4, elements 450, 410, 420, step 520: Analyzer and predictor 410 and fault and service change manager 420 deriving forwarding network graphs (Calo paragraph [0044]: “The analyzer and predictor 410 receives the collected data from the data collector. The analyzer and predictor 410 processes and analyses the data to determine potential failures.”; Calo Figure 5, step 520: “Derive a network graph by discovering the topology of the network service.”) and maintaining the forwarding network graphs (Calo paragraph [0046]:” The faults and service chains manager 420 maintains the network service graph topology and the sequence order of network service chains based on the commonality of component(s) and end-to-end network service requirements.”) from the collected data, where the forwarding network graphs (representing a graph database) contain objects representing the relationships between virtual functions (within the physical components) and links in the network (i.e., the data center) (Calo paragraph [0018]-[0021]: “A network service is a composition of network functions (e.g., Virtual Network Functions (VNFs) that is defined by its functional and deployment specification. The network service can be managed as a graph which includes precedence and dependence relationships. The graph can be referred to as a network service chain (also referred to as a Forwarding Graph (FG)). … a network service chain (or "service chain" in short) can be represented as a set of virtual objects (VNFs) with attributes and relationships connected in a graph. Application level policies for fault diagnosis are set using the attributes and relationships in the graph. Recovery actions are taken based on evaluation of the policies and monitoring status of the virtual objects (e.g., VNFs, Virtual Links (VLs), etc.). … The network graph is derived by discovering the topology of the network service chains and identifying common components of the service chains. … The behavior of the virtualized network functions and virtual links, which compose a network service is monitored to determine the failing common component(s).”).), 
wherein spatial analysis uses nodes from the graph database to determine which KPIs and faults to include as symptoms in the model ([Calo Figure 4, element 410: An analyzer and predictor 410 receiving collected data from a data collector, where the analyzer and predictor monitors the objects in a network forwarding graph (Calo paragraph [0051]: “Step 530 is performed by monitoring virtual objects (e.g., network functions, virtual links, applications, and so forth.”] [Vasseur Figure 4, elements 400, 406, 408, 410: Performing root cause analysis in a machine learning based analyzer that includes an anomaly detector and anomaly clusterer module to perform spatial analysis for a set of candidate cKPIs and target KPI (tKPI) (Vasseur paragraph [0065]), both of which represent symptoms for a model. This analysis is done for each set of cKPIs and tKPIs identified at a given reference time period, thus obtaining a set of cKPI values associated with the tKPI (Vasseur paragraphs [0071]-[0074]: “Note that there might be different sets of cKPIs for each use case of interest. … Said differently, the specified set of cKPIs represent the most likely contributors to anomalies in the tKPI. … As described previously, the one or more anomaly detector(s) 406 may use machine learning to identify anomalous events based on calculated measures of anomaly severity. Such a measure is also referred to herein as an anomaly score. … The first step of the root cause analysis may entail an anomaly clusterer 408 looking at periods of high anomaly, as described by a cluster of anomalous events with the sum of the tKPI anomaly scores being high (e.g., above a certain threshold). … Given a time period of reference, anomaly clusterer 408 may obtain the set of values for that time period for one or more cKPI from the set of cKPIs designated as potential root causes of a tKPI anomaly. In various embodiments, anomaly clusterer may also collect the corresponding set of values of the tKPI anomaly score from anomaly detector(s) 406, which measure the anomaly severity over various times.”). These cKPIs are then reported to a KPI cross-correlator to calculate correlation scores (Vasseur paragraph [0079]) for each cKPIs; the KPI cross-correlator and clusterer work together to evaluate the scores and adjust to different time windows to capture all possible cKPIs, with each adjustment discovering a different set of cKPIs (symptoms) in a model (which is interpreted from claim 1 as a group of symptoms and a problem associated with the symptoms) (Vasseur paragraph [0084]: “Thus, in various, embodiments, anomaly clusterer 408 and KPI cross-correlator 410 may operate in conjunction with one another to evaluate the cross-correlation scores for the cKPIs using different time windows. In other words, changes in the network context that causes an anomaly on an observed tKPI can happen at different time scales, so correlations need to be considered at multiple time scales, to capture all possible cKPIs that may be at the root cause.”).]).  
Regarding Claim 8, Calo teaches
A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform stages for self-aware service assurance for a software- defined data center ("SDDC") (Calo paragraphs [0071]-[0072]: “The present invention may be a system, a method, and/or a computer program product … The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. … A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se …”), 
the stages comprising: 
receiving key performance indicators ("KPIs") of a virtual component in the SDDC (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
receiving physical fault information from a physical component in the SDDC (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
issuing [failure information] based on a model that specifies symptoms and a problem associated with the symptoms (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.), 
wherein the symptoms are selected based on [network stability] analysis that links events at the virtual component and the physical component (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.), 
wherein the symptoms include dynamic KPI thresholds (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.), and 
wherein the [identified failures] notifies an orchestrator to perform a corrective action (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
analyzing … network stability related to the virtual and physical components (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); and 
based on the analysis of network stability, tuning the model symptoms (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.).  

issuing an alert …
wherein the symptoms are selected based on spatial analysis …
wherein the alert notifies …
analyzing, by a machine learning engine …
Vasseur teaches
issuing an alert (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
wherein the symptoms are selected based on spatial analysis (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
wherein the alert notifies (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
analyzing, by a machine learning engine (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
Both Calo and Vasseur are analogous art since they both teach network analyzers that collect physical fault and KPI data and analyzing them to detect network stability issues in a network assurance system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the network analyzer of Calo and enhance it with the alerting and machine-learning algorithms used in the machine-learning based network analyzer of Vasseur as a way to perform detection of network stability issues and failures. The motivation to combine is taught in Vasseur, as a machine learning based analyzer represents an efficient ([Vasseur paragraph [0055]: “Machine learning-based analyzer 312 may be specifically tailored for use cases in which machine learning is the only viable approach due to the high dimensionality of the dataset and patterns cannot otherwise be understood and learned. For example, finding a pattern so as to predict the actual user experience of a video call, while taking into account the nature of the application, video CODEC parameters, the states of the network (e.g., data rate, RF, etc.), the current observed load on the network, destination being reached, etc., is simply impossible using predefined rules in a rule-based system.”] [Vasseur paragraph [0056]: “Accordingly, analyzer 312 may rely on a set of machine learning processes that work in conjunction with one another and, when assembled, operate as a multi-layered kernel. This allows network assurance system 300 to operate in real-time and constantly learn and adapt to new network conditions and traffic characteristics. In other words, not only can system 300 compute complex patterns in highly dimensional spaces for prediction or behavioral analysis, but system 300 may constantly evolve according to the captured data/observations from the network.”]).
Regarding Claim 9, Calo in view of Vasseur teaches
The non-transitory, computer-readable medium of claim 8, the stages further comprising 
receiving, on a graphical user interface ("GUI"), a user selection of which KPIs are used as symptoms in the model (This claim limitation is similar in scope to a corresponding limitation in Claim 2, and hence is rejected under similar rationale.), 
wherein adjusting the model symptoms includes changing the symptoms to a new group of KPIs discovered by spatial analytics of the machine learning engine (This claim limitation is similar in scope to a corresponding limitation in Claim 2, and hence is rejected under similar rationale.).  
Regarding Claim 10, Calo in view of Vasseur teaches
The non-transitory, computer-readable medium of claim 8, 
wherein tuning the model symptoms includes changing KPI thresholds based on temporal analysis indicating a new pattern of KPI values for a period of time (This claim limitation is similar in scope to a corresponding limitation in Claim 3, and hence is rejected under similar rationale.).  
Regarding Claim 12, Calo in view of Vasseur teaches
The non-transitory, computer-readable medium of claim 8, the stages further comprising 
storing the KPIs in a time series database in association with time periods (This claim limitation is similar in scope to a corresponding limitation in Claim 5, and hence is rejected under similar rationale.), 
wherein the KPIs in the time series database are used to recognize KPI patterns, the KPI patterns being used to tune the model symptoms (This claim limitation is similar in scope to a corresponding limitation in Claim 5, and hence is rejected under similar rationale.).  
Regarding Claim 13, Calo in view of Vasseur teaches
The non-transitory, computer-readable medium of claim 8, the stages further comprising 
storing objects in a graph database to represent relationships between physical and virtual network components in the SDDC (This claim limitation is similar in scope to a corresponding limitation in Claim 6, and hence is rejected under similar rationale.), 
wherein spatial analysis uses nodes from the graph database to determine which KPIs and faults to include as symptoms in the model (This claim limitation is similar in scope to a corresponding limitation in Claim 6, and hence is rejected under similar rationale.).  
Regarding Claim 15, Calo teaches
A system for performing self-aware service assurance for a software-defined data center ("SDDC"), comprising: 
a non-transitory, computer-readable medium containing instructions (Calo paragraphs [0071]-[0072]: “The present invention may be a system, a method, and/or a computer program product … The computer program product may include a computer readable storage medium ( or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. … A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se …”); and 
a processor that executes the instructions (Calo paragraph [0076]: “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”) 
perform stages comprising: 
receiving key performance indicators ("KPIs") of a virtual component in the SDDC (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
receiving physical fault information from a physical component in the SDDC (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
issuing [failure information] based on a model that specifies symptoms and a problem associated with the symptoms (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.), 
wherein the symptoms are selected based on [network stability] analysis that links events at the virtual component and the physical component (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.), 
wherein the symptoms include dynamic KPI thresholds (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.), and 
wherein the [identified failures] notifies an orchestrator to perform a corrective action (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); 
analyzing … network stability related to the virtual and physical components (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.); and 
based on the analysis of network stability, tuning the model symptoms (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.).  
While Calo does teach a process of identifying failures and sending them to a managing entity that includes an orchestration module (as an indirect form of issuing and notifying alerts indicating the detected failures), and an analyzer module that utilizes machine learning techniques to perform network stability analysis, Calo does not explicitly teach
issuing an alert …
wherein the symptoms are selected based on spatial analysis …
wherein the alert notifies …
analyzing, by a machine learning engine …
Vasseur teaches
issuing an alert (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
wherein the symptoms are selected based on spatial analysis (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
wherein the alert notifies (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
analyzing, by a machine learning engine (This claim limitation is similar in scope to a corresponding limitation in Claim 1, and hence is rejected under similar rationale.) …
Both Calo and Vasseur are analogous art since they both teach network analyzers that collect physical fault and KPI data and analyzing them to detect network stability issues in a network assurance system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the network analyzer of Calo and enhance it with the alerting and machine-learning algorithms used in the machine-learning based network analyzer of Vasseur as a way to perform detection of network stability issues and failures. The motivation to combine is taught in Vasseur, as a machine learning based analyzer represents an efficient and automated way to process and identify, and predict patterns in high-dimensional data collected from the network, which in turn improves the overall network reliability. Furthermore, using a set of machine learning processes that work in conjunction with each other to solve various use cases within the network allows the system to constantly learn and adapt to new network conditions and traffic characteristics, thereby improving the adaptability and robustness of the system ([Vasseur paragraph [0055]: “Machine learning-based analyzer 312 may be specifically tailored for use cases in which machine learning is the only viable approach due to the high dimensionality of the dataset and patterns cannot otherwise be understood and learned. For example, finding a pattern so as to predict the actual user experience of a video call, while taking into account the nature of the application, video CODEC parameters, the states of the network (e.g., data rate, RF, etc.), the current observed load on the network, destination being reached, etc., is simply impossible using predefined rules in a rule-based system.”] [Vasseur paragraph [0056]: “Accordingly, analyzer 312 may rely on a set of machine learning processes that work in conjunction with one another and, when assembled, operate as a multi-layered kernel. This allows network assurance system 300 to operate in real-time and constantly learn and adapt to new network conditions and traffic characteristics. In other words, not only can system 300 compute complex patterns in highly dimensional spaces for prediction or behavioral analysis, but system 300 may constantly evolve according to the captured data/observations from the network.”]).
Regarding Claim 16, Calo in view of Vasseur teaches
The system of claim 15, the stages further comprising 
receiving, on a graphical user interface ("GUI"), a user selection of which KPIs are used as symptoms in the model (This claim limitation is similar in scope to a corresponding limitation in Claim 2, and hence is rejected under similar rationale.), 
wherein adjusting the model symptoms includes changing the symptoms to a new group of KPIs discovered by spatial analytics of the machine learning engine (This claim limitation is similar in scope to a corresponding limitation in Claim 2, and hence is rejected under similar rationale.).  
Regarding Claim 17, Calo in view of Vasseur teaches
The system of claim 15, 
wherein tuning the model symptoms includes changing KPI thresholds based on temporal analysis indicating a new pattern of KPI values for a period of time (This claim .  
Regarding Claim 19, Calo in view of Vasseur teaches 
The system of claim 15, the stages further comprising 
storing objects in a graph database to represent relationships between physical and virtual network components in the SDDC (This claim limitation is similar in scope to a corresponding limitation in Claim 6, and hence is rejected under similar rationale.), 
wherein spatial analysis uses nodes from the graph database to determine which KPIs and faults to include as symptoms in the model (This claim limitation is similar in scope to a corresponding limitation in Claim 6, and hence is rejected under similar rationale.).  
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur] as applied to Claims 1, 8, and 15; in further view of Suthar et al., U.S. PGPUB 2020/0134441, filed 10/26/2018 [hereafter referred as Suthar].
Regarding Claim 4, Calo in view of Vasseur as applied to Claim 1 teaches
The method of claim 1, further comprising 
… 
wherein tuning the model symptoms is based on results from the new machine learning algorithm ([Vasseur paragraph [0051]: A machine learning based analyzer 312 utilizing any number of machine learning models (Vasseur paragraphs [0041]: “… Example machine learning techniques that network assurance process 248 can employ may include, but are not limited to, nearest neighbor (NN) techniques (e.g., k-NN models, replicator NN models, etc.), statistical techniques (e.g., Bayesian networks, etc.), clustering techniques (e.g., k-means, mean-shift, etc.), neural networks (e.g., reservoir networks, artificial neural networks, etc.), support vector machines (SVMs ), logistic or other regression, Markov models or chains, principal component analysis (PCA) ( e.g., for linear models), multi-layer perceptron (MLP) ANNs (e.g., for non-linear models), replicating reservoir networks (e.g., for non-linear models, typically for time series), random forest classification, or the like.”) to perform analysis and predictions of network issues, including detecting behavioral patterns and correlations with network performance metrics (Vasseur paragraph [0052]: “Cognitive Analytics Model(s): The aim of cognitive analytics is to find behavioral patterns in complex and unstructured datasets. … Analyzer 312 may characterize such patterns by the nature of the device (e.g., device type, OS) according to the place in the network, time of day, routing topology, type of AP/WLC, etc., and potentially correlated with other network metrics (e.g., application, QoS, etc.).”) (Vasseur paragraph [0051]: “Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques herein, such as for cognitive analytics, predictive analysis, and/or trending analytics…”).] [Vasseur Figure 4, elements 400, 410, 418, 318: A machine learning based analyzer performing cognitive analytics to detect patterns (Vasseur paragraph [0052]: “…the aim of cognitive analytics is to find behavioral patterns in complex and unstructured datasets.”), where the analyzer contains a KPI cross-correlator 410 to perform cross-correlation across time series of tKPI anomaly scores and time series of cKPIs (representing a temporal analysis; Vasseur paragraph [0075]: “According to various embodiments, architecture 400 may also include KPI cross-correlator 410 configured to perform cross-correlation across the time series of tKPI anomaly scores and the time series of cKPIs.”) by calculating cross-correlations scores to identify measures of cross-correlations between tKPI and cKPI, and plotting these scores over time in order to detect patterns of high correlations and KPI values during a time window (Vasseur paragraphs [0077]-[0079] and Figures 6A, 6B). The identified cKPIs are displayed to a user via a KPI specifier (Vasseur paragraph [0071]: “… output and visualization interface 318 in architecture 400 may include a KPI specifier 418 configured to allow a user to specify a tKPI and a set of cKPIs that may be the root cause of anomalies in the tKPI.”) to further tune the KPIs by way of an adaptive threshold module (Vasseur paragraph [0064]: “Cross correlation is then performed among the KPIs at multiple time scales to select probable causes, using a centralized minimum threshold correlation factor. Such a threshold can also be dynamically optimized using user feedback, so as to constantly improve the set of selected KPI.”, and Vasseur paragraph [0082]: “Referring again to FIG. 4, architecture 400 may also include an adaptive threshold module 412, in various embodiments. During execution, adaptive threshold module 412 may be configured to dynamically adjust the correlation threshold used by KPI cross-correlator 410 to select and report cKPIs as the root cause of a tKPI anomaly. For example, in one embodiment, adaptive threshold module 412 may do so based on feedback received by output and visualization interface 318 via the UI regarding the reported anomalies and/or cKPI(s) indicated as the causes of the anomalies. Such a mechanism may be used to ensure that only the most likely cKPIs are presented to the user as the root cause of a tKPI anomaly.”).]).
However, Calo in view of Vasseur does not teach
switching to a new machine learning algorithm based on analysis of the network stability, … 
Suthar teaches
switching to a new machine learning algorithm based on analysis of the network stability (Suthar Figure 2, elements 230, 245: A selection component 245 within an anomaly detection application 230 performing a selection of a machine learning model trained to monitor network KPIs (Suthar paragraph [0024]) (Suthar paragraph [0032]: “… each Machine Learning Model 255 is trained based on data corresponding to one or more identified intervals of time and/or intervals of dates (e.g., each model corresponds to a particular time and/or day of the week). In such an embodiment, when a new data point is received, the Selection Component 245 determines which Machine Learning Model(s) 255 to select based on the time of day and/or day of the week associated with the data. …”), where this selection process is based upon monitoring and analyzing collected network data (Suthar paragraph [0024]) from physical and virtual network resources (Suthar paragraph [0019]) over a period of time (Suthar paragraphs [0028]: “In one embodiment, the various time granularities (e.g., time of day, day of the week, weekends or weekdays, etc.) serve as parameters or features to be selected or deselected. In one embodiment, the Selection Component 245 utilizes one or more filter methods, which involve applying statistical measures to assign a score for each feature. The features can then be ranked based on this score, and selected or excluded from the data set. In another embodiment, the Selection Component 245 utilizes a wrapper method, which involves preparing, evaluating, and comparing different combinations of features. A predictive model can then be used to evaluate the combinations of features and a score is assigned for model accuracy.”).), …  
Both Calo in view of Vasseur and Suthar are analogous art since they both teach network stability analysis in network assurance systems using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the machine learning based analyzer of Calo in view of Vasseur and enhance it by incorporating the selection component of Suthar as a way to perform selection of different machine learning algorithms. The motivation to combine is taught in Suthar, as a way to automate the selection and usage of the appropriate machine learning algorithm that is most relevant for detecting anomalies in the incoming collected network data, thereby improving the efficiency and performance of the network assurance system (Suthar paragraph [0032]: “Advantageously, by utilizing these various granularities, the Selection Component 245 can focus the training and use of the Machine Learning Models 255 to the data that is most relevant for newly received data points.”).
Regarding Claim 11, Calo in view of Vasseur as applied to Claim 8 teaches
The non-transitory, computer-readable medium of claim 8, the stages further comprising 
…
wherein tuning the model symptoms is based on results from the new machine learning algorithm (This claim limitation is similar in scope to a corresponding limitation in Claim 4, and hence is rejected under similar rationale.).  
However, Calo in view of Vasseur does not teach
switching to a new machine learning algorithm based on analysis of the network stability, … 
Suthar teaches
switching to a new machine learning algorithm based on analysis of the network stability (This claim limitation is similar in scope to a corresponding limitation in Claim 4, and hence is rejected under similar rationale.), …
Both Calo in view of Vasseur and Suthar are analogous art since they both teach network stability analysis in network assurance systems using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the machine learning based analyzer of Calo in view of Vasseur and enhance it by incorporating the selection component of Suthar as a way to perform selection of different machine learning algorithms. The motivation to combine is taught in Suthar, as a way to automate the selection and usage of the appropriate machine learning algorithm that is most relevant for detecting anomalies in the incoming collected network data, thereby improving the efficiency and performance of the network assurance system (Suthar paragraph [0032]: “Advantageously, by utilizing these various granularities, the Selection Component 245 can focus the training and use of the Machine Learning Models 255 to the data that is most relevant for newly received data points.”).
Regarding Claim 18, Calo in view of Vasseur as applied to Claim 15 teaches
The system of claim 15, the stages further comprising 
…
wherein tuning the model symptoms is based on results from the new machine learning algorithm (This claim limitation is similar in scope to a corresponding limitation in Claim 4, and hence is rejected under similar rationale.).  
However, Calo in view of Vasseur does not teach
switching to a new machine learning algorithm based on analysis of the network stability, … 
Suthar teaches
switching to a new machine learning algorithm based on analysis of the network stability (This claim limitation is similar in scope to a corresponding limitation in Claim 4, and hence is rejected under similar rationale.), …
Both Calo in view of Vasseur and Suthar are analogous art since they both teach network stability analysis in network assurance systems using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the machine learning based analyzer of Calo in view of Vasseur and enhance it by incorporating the selection component of Suthar as a way to perform selection of different machine learning algorithms. The motivation to combine is taught in Suthar, as a way to automate the selection and usage of the appropriate machine learning algorithm that is most relevant for detecting anomalies in the incoming collected network data, thereby improving the efficiency and performance of the network assurance system (Suthar paragraph [0032]: “Advantageously, by utilizing these various granularities, the Selection Component 245 can focus the training and use of the Machine Learning Models 255 to the data that is most relevant for newly received data points.”).
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as .
Regarding Claim 7, Calo in view of Vasseur as applied to Claim 1 teaches
The method of claim 1, 
… packet drop rates … [as metrics] (Calo paragraph [0051]: Performance degradation metrics includes packet loss at the segment or end-to-end level, which is functionally equivalent to packet drop rates (“The performance degradation can pertain, but is not limited to, application and infrastructure Key Performance Indicators (KPIs), latency (average, highest, lowest, etc.), jitter, throughput, packet loss at the segment or end-to-end level, …”).) …
However, Calo in view of Vasseur does not teach
wherein the model compares [metrics] to a dynamic threshold, 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold.  
Bigelow teaches
wherein the model compares [metrics] to a dynamic threshold (Bigelow, 3rd paragraph: Using a network management platform (VMware vRealize Operations Manager - vROps) to create alert definitions using thresholds for metrics for monitoring purposes, where the process of monitoring involves watching, tracking and comparing thresholds against existing network metrics (such as server health, and other physical and virtual elements) (“A threshold is the point at which a behavior or metric becomes abnormal. Monitoring tools such as vROps can set and track many different thresholds of activities across the environment. Metrics include watching server fan speeds and temperatures, processor and memory demands, performance details (such as CPU usage or wait time), server cluster health and configuration details, and many other physical and virtual elements. VMware's vROps uses thresholds to create alert definitions that can generate warning messages and take other user-defined actions in response.”).), 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold (Bigelow, 4th-5th paragraphs: Using vROps to analyze the physical and virtual environment on-demand (in real time) and deriving the dynamic thresholds using current data and historical data to issue changes to the dynamic threshold (“VMware's vROps supports dynamic thresholds which are derived from both historical and current performance data. Dynamic thresholds allow vROps to configure alerting and activity thresholds based on what the physical and virtual environment is actually doing over time. … Dynamic thresholds are usually recalculated on a regular schedule, but administrators can update them on-demand by selecting Administration> Support> Dynamic Thresholds> Start. This runs an update and processes the most recent metric data. Administrators can start and stop the calculation process, watch the completion percentage as it progresses or review the timestamps and metric counts used to formulate the dynamic thresholds.”).).  
Both Calo in view of Vasseur and Bigelow are analogous art since they both teach monitoring performance metrics in networks comprising physical and virtual components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the data collector of Calo in view of Vasseur and incorporate the automated threshold update process of Bigelow as a way to dynamically update performance metric thresholds. The motivation to combine is taught in Bigelow, as manually defining dynamic thresholds is not practical when there are a large set of metrics to define, and using a management tool to scan historical performance data in real-time provides an automated way to determine dynamic thresholds, thus improving efficiency in the system (Bigelow 6th-7th paragraphs: “Conventional wisdom suggests the use of dynamic thresholds wherever possible. The justification is a matter of complexity; a modern enterprise may monitor thousands -- maybe hundreds of thousands -- of metrics. It's not practical for an administrator to know the "normal" point of every threshold. While it's certainly possible to set thresholds manually, the result is often sub-optimal and is almost impossible to maintain, especially as business needs and the data center change over time. … Tools like vROps scan the entire environment, watch performance and store historical performance data in a database. When using dynamic thresholds, the tool processes the historical data and looks for patterns, then determines thresholds with clear deviations from normal behaviors. As those patterns change, the thresholds can adjust automatically without administrative intervention. It's an application of "machine learning" which is finding adoption in cloud computing services.”).
Regarding Claim 14, Calo in view of Vasseur as applied to Claim 8 teaches
The non-transitory, computer-readable medium of claim 8, 
… packet drop rates … [as metrics] (This claim limitation is similar in scope to a corresponding limitation in Claim 7, and hence is rejected under similar rationale.) …
However, Calo in view of Vasseur does not teach
wherein the model compares [metrics] to a dynamic threshold, 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold.  
Bigelow teaches
wherein the model compares [metrics] to a dynamic threshold (This claim limitation is similar in scope to a corresponding limitation in Claim 7, and hence is rejected under similar rationale.), 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold (This claim limitation is similar in scope to a corresponding limitation in Claim 7, and hence is rejected under similar rationale.).  
Calo in view of Vasseur and Bigelow are analogous art since they both teach monitoring performance metrics in networks comprising physical and virtual components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the data collector of Calo in view of Vasseur and incorporate the automated threshold update process of Bigelow as a way to dynamically update performance metric thresholds. The motivation to combine is taught in Bigelow, as manually defining dynamic thresholds is not practical when there are a large set of metrics to define, and using a management tool to scan historical performance data in real-time provides an automated way to determine dynamic thresholds, thus improving efficiency in the system (Bigelow 6th-7th paragraphs: “Conventional wisdom suggests the use of dynamic thresholds wherever possible. The justification is a matter of complexity; a modern enterprise may monitor thousands -- maybe hundreds of thousands -- of metrics. It's not practical for an administrator to know the "normal" point of every threshold. While it's certainly possible to set thresholds manually, the result is often sub-optimal and is almost impossible to maintain, especially as business needs and the data center change over time. … Tools like vROps scan the entire environment, watch performance and store historical performance data in a database. When using dynamic thresholds, the tool processes the historical data and looks for patterns, then determines thresholds with clear deviations from normal behaviors. As those patterns change, the thresholds can adjust automatically without administrative intervention. It's an application of "machine learning" which is finding adoption in cloud computing services.”).
Regarding Claim 20, Calo in view of Vasseur as applied to Claim 15 teaches
The system of claim 15, 
… packet drop rates … [as metrics] (This claim limitation is similar in scope to a corresponding limitation in Claim 7, and hence is rejected under similar rationale.) …
However, Calo in view of Vasseur does not teach
wherein the model compares [metrics] to a dynamic threshold, 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold.  
Bigelow teaches
wherein the model compares [metrics] to a dynamic threshold (This claim limitation is similar in scope to a corresponding limitation in Claim 7, and hence is rejected under similar rationale.), 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold (This claim limitation is similar in scope to a corresponding limitation in Claim 7, and hence is rejected under similar rationale.).  
Both Calo in view of Vasseur and Bigelow are analogous art since they both teach monitoring performance metrics in networks comprising physical and virtual components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the data collector of Calo in view of Vasseur and incorporate the automated threshold update process of Bigelow as a way to dynamically update performance metric thresholds. The motivation to combine is taught in Bigelow, as manually defining dynamic thresholds is not practical when there are a large set of metrics to define, and using a management tool to scan historical performance data in real-time provides an automated way to determine dynamic thresholds, thus improving efficiency in the system (Bigelow 6th-7th paragraphs: “Conventional wisdom suggests the use of dynamic thresholds wherever possible. The justification is a matter of complexity; a modern enterprise may monitor thousands -- maybe hundreds of thousands -- of metrics. It's not practical for an administrator to know the "normal" point of every threshold. While it's certainly possible to set thresholds manually, the result is often sub-optimal and is almost impossible to maintain, especially as business needs and the data center change over time. … Tools like vROps scan the entire environment, watch performance and store historical performance data in a database. When using dynamic thresholds, the tool processes the historical data and looks for patterns, then determines thresholds with clear deviations from normal behaviors. As those patterns change, the thresholds can adjust automatically without administrative intervention. It's an application of "machine learning" which is finding adoption in cloud computing services.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121